 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   ASHLEY TAMARA FARRIS,                                 Case No. 1:19-cv-00025-JDP

10                    Plaintiff,                           ORDER GRANTING MOTION FOR LEAVE
                                                           TO PROCEED IN FORMA PAUPERIS
11           v.
                                                           ECF No. 2
12   COMMISSIONER OF SOCIAL SECURITY,
13                    Defendant.
14

15        Plaintiff Ashley Tamara Farris proceeds in this social security appeal represented by counsel.

16   She seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has

17   submitted an affidavit that satisfies the requirements under Section 1915. Id. The court will

18   therefore grant plaintiff leave to proceed to proceed in forma pauperis. The court will also direct a

19   United States Marshal to serve defendant Commissioner of Social Security, as required. See

20   Fed. R. Civ. P. (c)(3). The court has noted plaintiff’s particularly difficult financial circumstances.

21   Motions for extensions of time will be disfavored.

22        Order

23        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.

24        b. The court also orders service of process on defendant:

25                i. The clerk must issue summons.

26            ii. The United States Marshal Service must serve a copy of the complaint, summons, and
                  this order on defendant.
27
             iii. Plaintiff must assist the marshal upon request.
28


                                                       1
 1            iv. The United States will advance all costs of service.                `

 2

 3 IT IS SO ORDERED.

 4

 5 Dated:     January 25, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9          No. 202.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
